Opinion issued September 25, 2018




                                       In The

                                 Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                                 NO. 01-18-00800-CR
                            ———————————
                  IN RE BLAISE ALLEN JOHNSON, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Blaise Allen Johnson, has filed a second petition for writ of

mandamus, seeking to have the trial court appoint and pay for expert witnesses and

grant his motion to suppress.1




1
      The underlying case is The State of Texas v. Blaise Allen Johnson, cause number
      1529282, pending in the 174th District Court of Harris County, Texas, the
      Honorable Hazel B. Jones presiding.
      We deny relator’s petition for writ of mandamus. See TEX. R. APP. P.

52.8(a).

                                    PER CURIAM

Panel consists of Chief Justice Radack and Justices Brown and Caughey.

Do not publish. See TEX. R. APP. P. 47.2(b).




                                        2